Warner, Chief Justice.
The plaintiff brought her action on a sheriff’s bond against the sheriff and his securities. Pending the action the sheriff and one of.the securities died. Before the case was submitted to the jury the death of the parties was suggested. The plaintiff’s counsel then announced that he would proceed against the other parties on the bond alone. The defendants’ counsel then demurred to the plaintiff’s declaration, on the ground that the securities on the sheriff’s bond were not liable according to the case made by the pleadings. The Court sustained the demurrer, and ordered the case dismissed as to the securities on the sheriff’s bond. Whereupon, the plaintiff excepted.. In our' judgment, the Court erred in dismissing the plaintiff’s action, in view of the provisions of the 3396th section of the Code.
Let the judgment óf the Court below be reversed.